Citation Nr: 0201451	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  98-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected traumatic arthritis of the left shoulder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which (in pertinent part) 
granted service connection for traumatic arthritis of the 
left shoulder and assigned a 10 percent rating, effective 
April 17, 1997.  The veteran testified at an RO hearing in 
May 1998.  The case was previously before the Board and was 
remanded in March 2000 for further development of the 
evidence.  

The March 2000 Board decision also, in part, denied 
entitlement to service connection for cervical spine 
disability.  The following decision of the Board is limited 
to consideration of the degree of impairment due to the 
service-connected arthritis of the left shoulder. 


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
left shoulder is manifested by complaints of constant pain 
and x-ray evidence of degenerative changes, but no malunion, 
nonunion or dislocation; even with consideration given to 
additional functional loss due to pain, weakened movement, 
fatigue and incoordination, elevation of the left arm is to 
more than 90 degrees. 



CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 10 percent for traumatic arthritis of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue on 
appeal has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding the 
assignment of an initial rating in excess of 10 percent for 
left shoulder disability.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  In 
response to a Board's March 2000 request regarding additional 
treatment records, such records were associated with the 
claims file in October 2000.  The record also shows that the 
veteran underwent VA examination in May 1997 and was afforded 
another VA examination in November 2000.  Accordingly, the 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the issue on 
appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The veteran contends that a disability rating in excess of 10 
percent should have been assigned for his service-connected 
left shoulder disability.  Since the veteran is appealing the 
original assignment of a disability rating following an award 
of service connection, the severity of his left shoulder 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  In the present case, it should 
also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Additionally, 38 C.F.R. 
§ 4.59 recognizes that with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints.  This regulation also contemplates observation of 
muscle spasm and crepitation as evidence of painful motion 
and notes that flexion elicits such manifestations.  

The disability at issue is traumatic arthritis of the left 
shoulder.  Diagnostic Code 5010 provides that arthritis due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Diagnostic Code 5201 provides a 20 percent rating (the 
minimum compensable rating under this Code) when there is 
limitation of motion of either the major or minor arm to the 
shoulder level.  However, in the present case the evidence 
shows that the veteran's left arm is not limited to shoulder 
level.  Limitation of motion to the shoulder level would be 
to 90 degrees elevation or flexion.  See 38 C.F.R. § 4.71, 
Plate I.  However, elevation was reported to be to 160 
degrees on VA examination in May 1997, and flexion was 
reported to be to 180 degrees at the time of the most recent 
VA examination in November 2000.  

The Board recognizes that the veteran has complained of 
constant pain which is worse with activity.  His complaints 
are credible and supported by several outpatient records as 
well as by the observation of the examiner who performed the 
November 2000 examination and reported pain on forward 
flexion, although there was no evidence of muscle spasm or 
crepitation reported.  However, it is clear that even with 
consideration given to additional functional loss due to 
pain, there is no limitation of left arm motion to anywhere 
near 90 degrees or shoulder level.  There is also no 
persuasive evidence that there is additional functional loss 
due to weakness, fatigue or incoordination to approximate 
limitation of motion to the shoulder level.  The criteria for 
a rating in excess of 10 percent under Diagnostic Code  5201 
have therefore not been met. 

After reviewing the evidence, the Board is also unable to 
find that there is a basis for assigning a rating in excess 
of the current 10 percent under any other Diagnostic Codes.  
There is no evidence of ankylosis to warrant application of 
Diagnostic Code 5200, nor is there any evidence of nonunion, 
malunion or dislocation to permit application of Codes 5202 
or 5203.  VA examination in November 2000 showed no bony 
abnormalities and x-ray examination at that time showed only 
mild spurring consistent with mild degenerative changes.  An 
x-ray study in May 1997 showed very mild degenerative changes 
without evidence of subluxation or dislocation. 

In sum, the Board does not doubt the veteran's left shoulder 
disability results in pain and some limitation of motion.  
However, the current 10 percent rating was assigned in 
recognition of such pain and limitation of motion which would 
otherwise be noncompensable under rating criteria.  The 
applicable diagnostic criteria for a rating in excess of the 
current 10 percent have not been met.  The Board stresses 
here that it appears from many of the medical reports of 
record that the veteran also suffers from cervical spine 
symptomatology.  However, such impairment is not for 
consideration in the present appeal as service connection has 
not been awarded for cervical spine disability.  Only 
impairment due to the service-connected left shoulder is for 
consideration in the present case. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this issue.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

